



PURCHASE CONTRACT FOR CARBON BLACK







Seller:

Xin Jiang YaKeLa Carbon Black Limited

Buyer:

Dong Tian Rubber and Chemicals Limited







1.

Place of Delivery: Seller shall be responsible to deliver pure carbon black by
railway to Jiangche Area.  All related railway transportation charges shall be
the responsibility of the Seller. The Buyer shall pay the second leg
transportation expenses.




2.

Quality: pure carbon black supplied by Seller shall have the quality standard as
stipulated by the national standard GB3778-94.  All goods shall be packed
properly, and in accurate quantity.  In case there is damage and inaccurate
quantity, the Seller shall be responsible for the losses.




3.

Price:  The price is set at RMB 3,800 per ton for the entire year.  Buyer shall
purchase a minimum of 800 tons and targets for 1,000 tons per annum during the
terms of the contract provided that the supply from Seller is sufficient.




4.

Payment Method: Buyer guarantees to settle payment to the Seller on monthly
basis.




5.

All above terms shall be binding to both signing parties. All disputes shall be
settled in accordance with the Contract Law of China in case either party
violates the terms stipulated in this contract.




6.

This contract shall have four original copies.  Each party keeps two copies.
 This contract is executed with signatures of both parties.  The terms of the
contract: January 2005 to December 2005.







Dated this February 5, 2005







Seller

Buyer







Date:







Date:










 

